WALLACE, Chief Judge,
concurring and dissenting:
I agree with the majority except for part IV; there we part company because I conclude that the City officials’ (City) sweeps in Arden-Guthrie, as a matter of law, did not violate the Equal Protection Clause.
It has been settled for decades that unless the government’s actions affect a fundamental right or employ suspect classifications such as race or religion, there is no denial of equal protection unless the challenged classification cannot be said to be rationally related to a legitimate state interest. See City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 446, 105 S.Ct. 3249, 3257, 87 L.Ed.2d 313 (1985) (Cleburne) (government action that burdens individuals unequally but does not burden “suspect class” need only survive rational basis review). Clearly there is no fundamental right to be a landlord in a slum. Nor is there any allegation that the City targeted the landlords in Arden-Guthrie on *1329the basis of any suspect classification. Thus, the landlords can state an equal protection claim only if the City’s decisions to treat them differently has no conceivable relationship to any legitimate state interest.
The Supreme Court has made it clear that in applying the “rational relation” test in the context of an equal protection challenge, a court may not ask whether the government action is rationally related to the actual or avowed purpose for the action. Rather, government action must be held to have met the rational relation test unless that action bears no rational relation to any “plausible, arguable, or conceivable” purpose for the action. Jackson Water Works v. Public Utilities Commission of California, 793 F.2d 1090, 1094 (9th Cir.1986) (internal quotation omitted), cert. denied, 479 U.S. 1102, 107 S.Ct. 1334, 94 L.Ed.2d 184 (1987); see also United States v. Harding, 971 F.2d 410, 412 (9th Cir.1992) (test met if court can “divine some rational purpose”) (internal quotation omitted), cert. denied, 506 U.S. 1070, 113 S.Ct. 1025, 122 L.Ed.2d 170 (1993); Licari v. Commissioner, 946 F.2d 690, 692 (9th Cir.1991) (classification not set aside “if any state of facts rationally justifying it is demonstrated to or perceived by the courts”) (citation omitted). As the Supreme Court recently reiterated with respect to a legislature’s classification, “those attacking the rationality of the legislative classification have the burden to negative every conceivable basis which might support it. Moreover, because we never require a legislature to articulate reasons for enacting a statute, it is entirely irrelevant for constitutional purposes whether the conceived reason for the challenged distinction actually motivated the legislature.” FCC v. Beach Communications, 508 U.S. 307, 315, 113 S.Ct. 2096, 2102, 124 L.Ed.2d 211 (1993) (internal quotation and citations omitted).
Thus, under the Supreme Court’s formulation of the applicable test, a court must uphold a government action that is related to some conceivable purpose. But here, I need not formulate a hypothetical purpose. Even under the landlords’ own proffered rationales for the City’s actions, I would hold that the City’s actions did not violate the Equal Protection Clause. In justifying its conduct, the City relied on the San Bernardino Municipal Code, which vests building officials with the discretion to require that a building be vacated if the City found serious violations. Maj. op. at 1314. The landlords offer two alternate rationales for the City’s sweeps: “One alleged purpose of the sweeps was to force tenants with criminal records or suspected gang affiliations or both to relocate outside the City.... The plaintiffs also allege that city officials conducted the sweeps to enable a commercial developer to acquire contiguous property in Arden-Guthrie on the cheap ... and replace [it] with a planned shopping center.” Id. at 1314-15. Essentially, then, the landlords allege that the City had two conceivable motives for the sweeps. First, the City could have been concerned with the level of crime, choosing to combat crime by forcing tenants in a high crime area to disperse and relocate. Second, the City may have wanted to see that crime-infested buildings be razed and replaced with a shopping center.
The majority latches on to one alleged purpose for the sweeps — the City’s interest in devaluing the landlords’ properties — and holds that this purpose bears no rational relationship to the City’s actions. An incorrect analysis usually leads to an incorrect result. I would hold instead that because at least one of the landlords’ alleged reasons— the desire to combat crime — is rationally related to the government’s actions, the City officials did not violate the Equal Protection Clause.
The Arden-Guthrie landlords’ equal protection claim is nothing more than an argument that the housing codes were enforced in a selective and arbitrary manner. The City legitimately may choose to enforce its laws against Arden-Guthrie landlords rather than other property owners so long as the decision is not arbitrary. Oyler v. Boles, 368 U.S. 448, 456, 82 S.Ct. 501, 505, 7 L.Ed.2d 446 (1962) (conscious exercise of selectivity in enforcement not itself an equal protection violation unless “selection was deliberately based upon an unjustifiable standard such as race, religion, or other arbitrary classification”); see also Freeman v. City of Santa Ana, 68 F.3d 1180, 1188 (9th Cir.1995) (“[s]e*1330lective enforcement of valid laws, without more, does not make the defendants’ action irrational”). It cannot be said that the landlords’ posited standard for selection — targeting housing violations in an area in which tenants are committing crimes at a high rate — is “so attenuated” as to be “arbitrary or irrational.” See Cleburne, 473 U.S. at 446, 105 S.Ct. at 3257.
As the majority acknowledges, maj. op. at 1326, no fundamental right or suspect classification is at issue here. I would therefore grant the officials qualified immunity because it was conceivably rational for the City to choose to target Arden-Guthrie on the basis that it was a high crime neighborhood. It was also conceivably rational for the City to choose to close certain buildings in which extreme housing code violations or more serious crime problems were found.